      Case 1:20-cv-00712-UNA Document 5 Filed 05/29/20 Page 1 of 3 PageID #: 14



                         IN THE UNITED STATES DISTRICT COURT

                                OR THE DISTRICT OF DELAWARE

ANTONIO P.F. DA CRUZ,                             :
                                                  :
                 Plaintiff,                       :
                                                  :
         v.                                       :        Civ. No. 20-712-UNA
                                                  :
SHERATON SUITES,                                  :
                                                  :
                 Defendant.                       :

                                           MEMORANDUM

I.       INTRODUCTION

         Plaintiff Antonio P.F. da Cruz (“Plaintiff”) filed this action on May 28, 2020. (D.I. 2) He

appears pro se and has been granted leave to proceed in forma pauperis. (D.I. 4)

II.      BACKGROUND

         Plaintiff filed a petition for maintenance and extension of his self-isolation from the

coronavirus in Wilmington, Delaware. (D.I. 2) The Court liberally construes the filing as an urgent

motion for injunctive relief.

III.     LEGAL STANDARDS

         A preliminary injunction is “an extraordinary remedy that should be granted only if: (1) the

plaintiff is likely to succeed on the merits; (2) denial will result in irreparable harm to the plaintiff;

(3) granting the injunction will not result in irreparable harm to the defendant; and (4) granting the

injunction is in the public interest.” NutraSweet Co. v. Vit-Mar Enterprises, Inc., 176 F.3d 151, 153 (3d

Cir. 1999) (“NutraSweet II”). These elements also apply to temporary restraining orders. See

NutriSweet Co. v. Vit-Mar Enterprises., Inc., 112 F.3d 689, 693 (3d Cir. 1997) (“NutraSweet I”)

(temporary restraining order continuing beyond time permissible under Rule 65 must be treated as


                                                      1
  Case 1:20-cv-00712-UNA Document 5 Filed 05/29/20 Page 2 of 3 PageID #: 15




preliminary injunction, and must conform to standards applicable to preliminary injunctions).

“[F]ailure to establish any element in [a plaintiff’s] favor renders a preliminary injunction

inappropriate.” NutraSweet II, 176 F.3d at 153.

IV.     DISCUSSION

        While unclear, it appears that Plaintiff filed this emergency motion in response to news that

on June 1, 2020, Phase 1 of Delaware’s economic recovery is scheduled to begin. It also appears

that Plaintiff is presently provided food and housing by Defendant through an agreement with

Delaware’s Department of Health and Social Services. Plaintiff asks for a “maintenance and

extension of self-isolation from the coronavirus.” (D.I. 2 at 1) It seems that Plaintiff fears eviction

by Defendant and wishes to remain housed in Delaware.

        The Court must deny the emergency motion, and dismiss this case, for lack of jurisdiction.

Plaintiff has not alleged any viable federal claims as required for jurisdiction under 28 U.S.C. § 1331.

Nor are there allegations of diversity of citizenship as required for jurisdiction under 28 U.S.C. §

1332. Plaintiff’s remedy, if any, appears to lie in State Court.

        Although the Delaware Courts are themselves operating under restrictions due to the

coronavirus pandemic, the State of Delaware’s web-site provides a list of Court Contact Information

During COVID-19 Emergency, a copy of which is attached to this Order. Alternatively, Plaintiff

could mail his emergency complaint to New Castle County, Justice of the Peace Court 11, 2 Penns

Way, Suite 100A, New Castle, Delaware 19720. In addition, the Court suggests that it may be

helpful for Plaintiff to contact Delaware’s Department of Health and Social Services at 1-800-372-

2022.



                                                    2
     Case 1:20-cv-00712-UNA Document 5 Filed 05/29/20 Page 3 of 3 PageID #: 16




V.      CONCLUSION

        For the above reasons, the Court will deny the motion for injunctive relief. (D.I. 10) An

appropriate Order follows.



                                                      ________________________________
May 29, 2020                                          HONORABLE LEONARD P. STARK
Wilmington, Delaware                                  UNITED STATES DISTRICT JUDGE




                                                  3
